 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDAyerLar SanitariumandHospital and ProfessionalEmployees Division,Local 399, Service EmployeesInternational Union,AFL-CIO. Case 21-CA-7922November 13, 1969SUPPLEMENTAL DECISION ANDORDERBY MEMBERS BROWN,JENKINS, AND ZAGORIAOn April 30, 1969, the National Labor RelationsBoard issued a Decision and Order in theabove-entitledproceeding (175NLRB No. 119),wherein it ordered, among other things, that theRespondent recognize and bargain with the Unionnotwithstanding the fact that the Union had notreceived a majority of the votes cast in a validelection.Subsequently, the Supreme Court of theUnitedStates inN L.R B v. Gissel PackingCompany,395 U.S 575, June 16, 1969, upheld aBoardbargainingordergivenundersimilarcircumstances.However, in affirming the Board'saction the Court delineated the criteria under whichabargainingorderwouldbeappropriate.Accordingly, in view of the Supreme Court'sdecision, the Board, sua sponte, has reconsidered thesubject case, as well as a number of other similarcases, in light of the criteria set forth by theSupreme Court inGissel, supra,hence the instantsupplemental decision. In accordance with Boardnotice and invitation, statements of position withrespect to the impact of the Supreme Court'sdecision inGissel Packing Company, supra,on theBoard'soutstandingDecision and Order in thesubjectcasewere filed by the Respondent andGeneral Counsel.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has considered the statements ofposition and the entire record in this proceedingand, as set forth below, shall reaffirm its originalfinding that Respondent violated Section 8(a)(5) and(1) of the Act by refusing to recognize the Union asmajorityrepresentativeof the employees, andfurther finds that a bargaining order is necessary toeffectuate the policies of the Act in this case.As found in our original Decision and OrderRespondent'sunlawfulconduct,which includedthreats to the employees, interrogation, solicitation,andpreparationofwithdrawal letters,andadiscriminatorydischarge,allofwhich occurredsubsequent to the demand for recognition and thefiling of the election petition, has undermined theUnion'smajority strengthWe are further of theopinion that these unfair labor practices made anelection a less reliable indication of the employees'free choice than the cards by which they designatedtheUnion to represent them. Therefore, abargaining order is warranted. In adopting thisremedy, however, we find it unnecessary to rely onthe Trial Examiner's finding that Respondent lackedagood-faithdoubt as to the Union's majoritystatus.InGisselPackingCompany, supra,theSupreme Court held that a bargaining order isappropriatewhere an employer rejects a cardmajority while at the same time committing unfairlabor practices that tend to undermine the Union'smajority andmake a fair election an unlikelypossibility.Accordingly, we shall reaffirm the unfairlabor practice findings and the remedy providedtherefor in the original Decision and Order herein.ORDERIn view of the foregoing, and on the basis of therecord as a whole, the National Labor RelationsBoard reaffirms its Order of April 30, 1969, in thisproceeding.179 NLRB No. 94